Case: 14-1398   Document: 8     Page: 1   Filed: 05/29/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                  JOHN RYSKAMP,
                     Petitioner,

                           v.

    COMMISSIONER OF INTERNAL REVENUE,
                 Respondent.
            ______________________

                      2014-1398
                ______________________

   Appeal from the United States Tax Court in No.
013681-11L.
              ______________________

                    ON MOTION
                ______________________

 Before RADER, Chief Judge, NEWMAN and HUGHES, Circuit
                        Judges.
PER CURIAM.
                      ORDER
    The Commissioner of Internal Revenue moves to dis-
miss this appeal for lack of jurisdiction. John Ryskamp
responds.
Case: 14-1398        Document: 8    Page: 2     Filed: 05/29/2014



2                    RYSKAMP   v. COMMISSIONER OF INTERNAL REV



    Ryskamp appeals from an order of the United States
Tax Court granting the government’s motion for summary
judgment and allowing it to collect Ryskamp’s federal
income tax liability. * A second notice of appeal was
docketed with the United States Court of Appeals for the
District of Columbia Circuit.
    This court does not have jurisdiction to review deci-
sions of the United States Tax Court.          26 U.S.C.
§ 7482(a)(1) (“The United States Courts of Appeals (other
than the United States Court of Appeals for the Federal
Circuit) shall have exclusive jurisdiction to review the
decisions of the Tax Court . . .”). Because the United
States Court of Appeals for the District of Columbia
Circuit has already received and docketed this matter,
dismissal of this appeal before this court is appropriate,
rather than transfer.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The motion is granted. The appeal is dismissed.
      (2) Each side shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


s26




     Ryskamp’s petition for writ of mandamus regarding
      *

the United States Tax Court case was recently dismissed
by this court for lack of jurisdiction. See In re Ryskamp,
No. 2014-112 (Fed. Cir. Mar. 27, 2014).
Case: 14-1398    Document: 8    Page: 3      Filed: 05/29/2014



 RYSKAMP   v. COMMISSIONER OF INTERNAL REV                3




ISSUED AS A MANDATE: May 29, 2014